Case 1:14-cv-02887-JLK-MEH Document 206-2 Filed 09/10/19 USDC Colorado Page 1 of 9




                         Exhibit A
Case 1:14-cv-02887-JLK-MEH Document 206-2 Filed 09/10/19 USDC Colorado Page 2 of 9



    From:            Scimone, Michael
    To:              ashley.calhoun@akerman.com; GeoPlaintiffsCounsel
    Cc:              colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
    Subject:         RE: Menocal v. GEO Group
    Date:            Friday, August 23, 2019 12:24:31 PM


    Ashley,

    Thank you for the interim update. We’ll look forward to hearing more detail Monday with respect to items 1-7. With respect
    to the deposition dates, please also let us know the locations of those witnesses; we are operating under the assumption that
    Amber Martin is in Boca Raton, FL; that Cheryl Nelson is in Los Angeles, CA; and that Kevin Martin is in the Denver, CO area.
    Please let us know if that’s not the case so we can plan arrangements. We anticipate taking those depositions in locations
    convenient to the witnesses.

    I would like you to clarify your responses on items 8 and 9 below. You say you do not agree with “the characterization” of
    “the agreements” between the parties – my statement in my email was that GEO’s position on our motion to compel was that
    it did not object to a site inspection, only to video recording. That is based on GEO’s opposition, ECF No. 187 at 4, which
    states, “GEO does not oppose Plaintiffs’ request for a site inspection; rather GEO’s concerns rest[] solely on the unrestricted
    videography and photography demanded by Plaintiffs during the site inspection.” Your disagreement implies that this
    position has changed. If that is the case, please tell us; if not, please explain why you disagree.

    Relatedly, Denver’s local Fox affiliate recently reported that GEO has allowed members of the news media to videotape the
    interior of the Aurora facility (see link below). This new fact contrasts with GEO’s statement in its opposition, ECF No. 187 at
    4, that “GEO has not allowed video recording to take place within the APC dating back 15 years.” We plan to file a notice to
    update the Court about this development, in the absence of an agreement with GEO to withdraw its opposition to our motion
    to videotape the site inspection. Please consider this in advance of our conference on Monday. To the extent you believe it is
    necessary to involve Anne Rose from ICE, or another ICE representative in these conversations, please let us know. As we
    discussed earlier with Valerie and the Holland & Knight team, our request to videotape the inspection has never been
    “unrestricted,” notwithstanding GEO’s characterization in its opposition, and we remain willing to agree to reasonable
    security measures, including obscuring faces of individuals (as the Fox31 reporters did) and designating the footage as
    “Attorneys’ Eyes Only.” See Fox31 report here: https://kdvr.com/2019/08/21/video-media-cameras-allowed-inside-aurora-
    ice-facility/

    Finally, please clarify your statement regarding the 30(b)(6) deposition. The parties appear to agree that a 30(b)(6) deposition
    will take place, see ECF No. 187 at 6 (“GEO has Agreed to a Second 30(b)(6) Deposition”), so there is no reason not to
    schedule it. In light of the remaining time left in the discovery period, GEO’s refusal to offer dates appears needlessly
    obstructive. If GEO’s position has changed since it filed its opposition on June 20, please let us know.


    Thank you and have a good weekend,
    Michael




    Michael J. Scimone
    646-825-9806
    From: ashley.calhoun@akerman.com <ashley.calhoun@akerman.com>
    Sent: Friday, August 23, 2019 8:34 AM
    To: Scimone, Michael <mscimone@outtengolden.com>; GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
    Cc: colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
    Subject: RE: Menocal v. GEO Group

    Michael,

    We’re writing with an update on pending items you’ve raised.

    1. Audit reports, inspection forms, corrective action notices, and contract discrepancy reports. The gap analysis is ongoing
Case 1:14-cv-02887-JLK-MEH Document 206-2 Filed 09/10/19 USDC Colorado Page 3 of 9



    and by 8/30 we will be able to either confirm the production is complete or provide a date by which GEO will make a
    supplemental production.

    2. Documents withheld (identified on spreadsheet). We have identified and are reviewing these documents.

    3. Documents produced without attachments (identified on spreadsheet). Same.

    4. Log of documents GEO withheld or delayed producing either (1) at ICE’s request, (2) pursuant to GEO’s contract with ICE,
    or (3) pending ICE review. We are researching this issue and will have an update for Juno on Monday. We don’t yet have
    details to report on this piece yet.

    5. Information on VWP rates at other facilities. We have gotten this request to the correct person and are working to track
    down this information. We do not yet have a timeframe on when this will be produced.

    6. Audit reports or related documents from other facilities. We’ll need to discuss this because of the complicated nature of
    this piece. We are exploring and identifying options and will discuss with Juno on Monday.

    7. Searching and producing responsive kite forms. Same.

    8. Site inspection. Based on the briefing filed with the court, we do not agree with the characterization of the agreements
    between the parties. But, we are willing to discuss this during the conferral Monday to see if the parties can reach an
    agreement while the motion to compel is pending. Given the length of time remaining before we will have an order from the
    court, scheduling a site inspection now is premature.

    9. GEO 30(b)(6). Our position on scheduling is the same as noted above regarding the site inspection.

    10. Depositions. We’ve conferred with you on availability and have reached out to Amber Martin and Cheryl Nelson. Once
    they provide their availability, we’ll send dates to you. We don’t yet have contact information for Kevin Martin but we are
    tracking that down. As soon as we know how to contact him, we’ll determine his availability and we can schedule his
    deposition.

    We look forward to speaking with Juno Monday.

    Best,
    Ashley

    Ashley Calhoun
    Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
    D: 303 640 2543 | T: 303 260 7712 | F: 303 260 7714
    Admitted to Practice in Arizona, California, Mississippi, and Colorado
    ashley.calhoun@akerman.com


    From: Scimone, Michael <mscimone@outtengolden.com>
    Sent: Thursday, August 22, 2019 7:35 AM
    To: Calhoun, Ashley (Assoc-Den) <ashley.calhoun@akerman.com>; GeoPlaintiffsCounsel
    <GeoPlaintiffsCounsel@outtengolden.com>
    Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Cizmorris, Melissa (Assoc-Den)
    <melissa.cizmorris@akerman.com>; Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>
    Subject: RE: Menocal v. GEO Group

    I’m not sure what prior discussion you’re looking back at, but I can say that our current thinking is that we would not be
    interested in splitting depositions across other cases. The majority of our team is not on other cases against GEO, so I can’t
    speak for those teams. The proposal seems to raise a host of logistical problems. That being said, if you have a specific
    proposal that covers time limits, admissibility, how counsel will question the witness, etc., we’d be happy to consider it.

    For now, I think it would be most efficient to have the witnesses’ availability, and we can work around that. There are too
Case 1:14-cv-02887-JLK-MEH Document 206-2 Filed 09/10/19 USDC Colorado Page 4 of 9



    many moving parts in terms of our teams’ availability to give solid blackout dates. Consider any dates more than 14 days
    from today, in September or October prior to the discovery cutoff, to be generally open.




    Michael J. Scimone | Counsel
    685 Third Ave 25th Floor | New York, NY 10017
    T 212-245-1000 | F 646-509-2055
    mscimone@outtengolden.com | Bio




    This message is sent by a law firm and may contain information that is privileged or confidential. If you received this transmission
    in error, please notify the sender by reply e-mail and delete the message and any attachments.
    Please consider the environment before printing this e-mail.
    From: ashley.calhoun@akerman.com <ashley.calhoun@akerman.com>
    Sent: Thursday, August 22, 2019 10:28 AM
    To: Scimone, Michael <mscimone@outtengolden.com>; GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
    Cc: colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
    Subject: Re: Menocal v. GEO Group

    Michael,

    What is your availability for the three fact witness depositions in Sept. and Oct.? Please send as much availability as possible.

    We see there was discussion - at least regarding one deposition - on noticing and taking it for more than one case. Is this still
    something you are interested in exploring?

    Ashley

    Ashley E. Calhoun
    Akerman LLP
    Direct: (303) 640-2543
    Mobile: (720) 272-1799

    On Aug 21, 2019, at 9:17 PM, Calhoun, Ashley (Assoc-Den) <ashley.calhoun@akerman.com> wrote:

             Michael,

             Thanks for your voicemails on my office and cell lines. We’ll send a detailed update via email on Friday and we
             will coordinate with Juno Turner to schedule a call for next week.

             Best,
             Ashley

             Ashley Calhoun
             Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
             D: 303 640 2543 | T: 303 260 7712 | F: 303 260 7714
             Admitted to Practice in Arizona, California, Mississippi, and Colorado
             ashley.calhoun@akerman.com


             From: Scimone, Michael <mscimone@outtengolden.com>
Case 1:14-cv-02887-JLK-MEH Document 206-2 Filed 09/10/19 USDC Colorado Page 5 of 9



        Sent: Wednesday, August 21, 2019 2:46 PM
        To: Calhoun, Ashley (Assoc-Den) <ashley.calhoun@akerman.com>; Barnacle, Colin (Ptnr-Den)
        <colin.barnacle@akerman.com>; Cizmorris, Melissa (Assoc-Den) <melissa.cizmorris@akerman.com>; Mangels,
        Nick (LAA-Den) <nick.mangels@akerman.com>
        Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
        Subject: RE: Menocal v. GEO Group

        Ashley,

        I’ve tried you several times today and left voicemails on both your cell and work number. I received your
        message apologizing for your delay in responding to us and assuring us that you are working toward answers to
        our discovery questions. While I appreciate that, and understand that it can be challenging to come onto a new
        case, this level of communication is not appropriate for a case at this stage of discovery. It does not instill
        confidence in us that you are taking your discovery obligations seriously when we only receive communications
        from you after we inform you that we are about to file a motion. Our pending motion for sanctions at ECF 181
        was prompted by a similar pattern in which your predecessors appeared to take discovery positions solely to see
        how (or whether) we would respond with motion practice, and only modify those positions once we had done
        so.

        I regret that our initial communications are beginning on this foot, but we expect a greater degree of
        communication. Judge Kane’s practices and the Local Rules are consistent with that expectation. It is
        unfortunate that your team is facing this headwind, but we have no choice but to view your handling of
        discovery in light of how your predecessors have conducted the litigation. I hope that we will see improvement
        on this front.

        Your voicemail suggested that we meet and confer next week. I will not be available, but my co-counsel Juno
        Turner, from Towards Justice, will be. I am also available to speak tomorrow between 11:00 and 6:00 Eastern
        time, and I look forward to hearing from you. I will be out of the office, so please call me at 845-512-8940.

        Before the end of this week, we would like to see from you, in writing: (1) proposed dates for the depositions of
        Amber Martin, Kevin Martin, and Cheryl Nelson; (2) a designation of a 30(b)(6) witness and their availability,
        pending the Court’s ruling on our motion (which addresses GEO’s objections to certain topics); (3) a proposed
        window of time for a site inspection, pending a ruling on our motion; and (4) a timeline for getting answers to
        the questions we’ve posed about document discovery (or the answers themselves, to the extent you have
        them).

        We will refrain from filing our motion for a scheduling conference today, but we need to see some progress
        toward a definite timeline. In the absence of that, we will ask for the Court’s assistance in setting control
        deadlines.


        Thank you,
        Michael



        From: ashley.calhoun@akerman.com <ashley.calhoun@akerman.com>
        Sent: Wednesday, August 21, 2019 1:45 PM
        To: colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
        Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>; Scimone, Michael
        <mscimone@outtengolden.com>
        Subject: RE: Menocal v. GEO Group

        Michael,

        Thanks for your email. Just gave you a call to discuss the discovery. Please call me at your earliest convenience.
Case 1:14-cv-02887-JLK-MEH Document 206-2 Filed 09/10/19 USDC Colorado Page 6 of 9



        Best,
        Ashley

        Ashley Calhoun
        Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
        D: 303 640 2543 | T: 303 260 7712 | F: 303 260 7714
        Admitted to Practice in Colorado, California, Arizona, and Mississippi
        ashley.calhoun@akerman.com



        From: Scimone, Michael <mscimone@outtengolden.com>
        Sent: Wednesday, August 21, 2019 10:23 AM
        To: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Eby, Christopher (Assoc-Den)
        <christopher.eby@akerman.com>; Calhoun, Ashley (Assoc-Den) <ashley.calhoun@akerman.com>
        Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
        Subject: RE: Menocal v. GEO Group

        Colin,

        I have not received a response to this email. We plan to file our motion requesting a status conference by the
        close of business today. Please let us know whether GEO takes a position.


        Thank you,
        Michael


        From: Scimone, Michael
        Sent: Tuesday, August 20, 2019 4:28 PM
        To: colin.barnacle@akerman.com; christopher.eby@akerman.com; ashley.calhoun@akerman.com
        Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
        Subject: RE: Menocal v. GEO Group

        Colin,

        I first emailed you to raise a list of discovery concerns two weeks ago. You did not respond for a full week, at
        which point you acknowledged that you had received my email and were working on a response. I responded
        the same day to ask when we could expect to see that, and followed up again two days later, but got no answer.
        Another week has passed since.

        We did hear from Ashley separately, shortly before we had planned to file a motion, but she did not address our
        discovery concerns.

        I’m sure you’re aware that we have a discovery cutoff on October 21. In light of that deadline, we’re troubled by
        the pattern of nonresponsiveness we’re seeing. We need to move this case forward.

        Accordingly, we intend to file a motion to set a scheduling conference so that we can lock in some control dates
        for depositions and other matters. We will ask for the conference to be held on or after September 3. We will
        also tell the Court that we plan to be available to address any questions about our pending discovery motion.
        Please let us know your position on the motion to set a scheduling conference.


        Michael




        Michael J. Scimone
        646-825-9806
Case 1:14-cv-02887-JLK-MEH Document 206-2 Filed 09/10/19 USDC Colorado Page 7 of 9



        From: Scimone, Michael
        Sent: Thursday, August 15, 2019 5:27 PM
        To: colin.barnacle@akerman.com; christopher.eby@akerman.com; ashley.calhoun@akerman.com
        Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
        Subject: RE: Menocal v. GEO Group

        Colin,

        Following up on this. Do you have an ETA on a response? We would like to set up a meeting to go over
        everything and chart a course for the next couple of months.

        Michael


        Michael J. Scimone
        646-825-9806
        From: Scimone, Michael
        Sent: Tuesday, August 13, 2019 6:35 PM
        To: colin.barnacle@akerman.com; christopher.eby@akerman.com; ashley.calhoun@akerman.com
        Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
        Subject: Re: Menocal v. GEO Group


        Thanks, Colin. Looking forward to working with you on this case. Can you let us know when you expect to have
        that response to us? We understand your team is new to the case, but we’re at a late stage of discovery and
        need to be mindful of deadlines.

        Michael


        On: 13 August 2019 16:07, "colin.barnacle@akerman.com" <colin.barnacle@akerman.com> wrote:

        Our apologies, Michael. Yes, received and working on a response.


        vCard | Profile

        <image001.jpg>
        CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the
        individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or
        copying of this communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you have
        received this communication in error and then delete it. Thank you.



        From: Scimone, Michael <mscimone@outtengolden.com>
        Sent: Tuesday, August 13, 2019 8:23 AM
        To: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Eby, Christopher (Assoc-Den)
        <christopher.eby@akerman.com>; Calhoun, Ashley (Assoc-Den) <ashley.calhoun@akerman.com>
        Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
        Subject: RE: Menocal v. GEO Group

        Colin, Christopher, and Ashley:

        Please let us know when we can expect a response to the following, or at least please acknowledge that you’ve
        received it and are working on a response.

        We request that the parties schedule a time to meet and confer on the items listed below.


        Michael
Case 1:14-cv-02887-JLK-MEH Document 206-2 Filed 09/10/19 USDC Colorado Page 8 of 9




        <image002.jpg>


        Michael J. Scimone | Counsel
        685 Third Ave 25th Floor | New York, NY 10017
        T 212-245-1000 | F 646-509-2055
        mscimone@outtengolden.com | Bio


        <image003.jpg> <image003.jpg> <image003.jpg> <image003.jpg> <image003.jpg>


        This message is sent by a law firm and may contain information that is privileged or confidential. If you received this
        transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
        Please consider the environment before printing this e-mail.
        From: Scimone, Michael
        Sent: Tuesday, August 6, 2019 4:41 PM
        To: colin.barnacle@akerman.com; christopher.eby@akerman.com; ashley.calhoun@akerman.com
        Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
        Subject: Menocal v. GEO Group

        Colin, Christopher, and Ashley:
        We are class counsel in the Menocal litigation. We look forward to working with you to finish the discovery
        process on this case. I’m sure Carolyn, Valerie, and Patrick have briefed you fully on the current status, but from
        our point of view, below are a number of items that are still open topics of discussion between the parties.
        Please let us know the current status, and whether you would like to schedule a call to discuss any of these
        items:
            1. In a meet and confer on June 23, Holland & Knight confirmed that GEO’s document discovery
               encompassed audit reports, inspection forms, corrective action notices, and contract discrepancy reports,
               and indicated that it was undertaking a gap analysis to ensure that a complete set of these and other
               documents and reports that are regularly updated were produced for the entire class period. Please let
               us know the status of that analysis, and when we can expect either a report confirming that production is
               complete, or a supplemental production.
            2. On June 25, Holland and Knight produced two documents that had been inadvertently withheld as non-
               responsive pursuant to ESI protocol in this case. Since then, we have identified several additional
               documents that, based on the titles, we believe may have been inadvertently withheld, which are
               identified in one of the attached spreadsheets. We would like to schedule a meet & confer session to go
               through these, to the extent there is any disagreement about their status. Alternatively, if GEO agrees
               that they are responsive, please let us know the estimated date for production.
            3. During the course of our review, we have identified several documents that were produced missing an
               attachment, which are listed in the other attached spreadsheet. Please confirm whether GEO will
               produce these attachments, as per the parties’ agreed-upon ESI protocol.
            4. Per the parties’ stipulation at ECF No. 174, GEO is required to produce a log of any documents responsive
               to Plaintiffs’ discovery requests that GEO has withheld or delayed at ICE’s request, or pursuant to GEO’s
               contract with ICE, or pending any other form of ICE review, once every 30 days. The deadline for the
               August log was August 1. To date, GEO has not produced any such logs, which we understand to reflect
               the fact that no documents are pending ICE review. Please either confirm that that remains the case, or
               let us know when we can expect a log pursuant to the stip.
            5. Please confirm that GEO is continuing to work on providing information on VWP rates at other facilities
               during the class period, and when you expect to have that information produced.
            6. Per our June 23 meet and confer with Holland & Knight, let us know whether you have identified audit
               reports or related documents from other facilities that are directly relevant to GEO’s compliance with or
               implementation of the policies at issue in this action within the scope of GEO’s search for ESI. Plaintiffs’
               position is that these documents are relevant to GEO’s defenses insofar as they bear on whether GEO was
               acting at ICE’s direction or in compliance with the PBNDS. To determine whether any of these documents
Case 1:14-cv-02887-JLK-MEH Document 206-2 Filed 09/10/19 USDC Colorado Page 9 of 9



             have been withheld, GEO advised Plaintiffs that it would review oversight documents that were captured
             by its previous searches to determine whether any of them bear on the HUSP, VWP, or the use of solitary
             confinement at other facilities.
          7. The parties had previously been discussing how to search and produce responsive kite forms, which
             contain a substantial amount of handwritten text that is difficult or impossible to effectively OCR. We had
             discussed some search strategies to deal with this, and as of the last exchange, GEO was exploring search
             options with its vendor. Please let us know the status of that inquiry and what options you have come up
             with.
          8. Plaintiffs’ motion for a site inspection and to compel a 30(b)(6) designation is currently pending. But as
             we understand GEO’s position, it does not object to a site inspection, only to video recording. So while
             that issue is pending before the Court, we had asked H&K to get some tentative dates for the inspection,
             so that we can start working through the logistics, with the understanding that we will be waiting for the
             Court’s ruling before the inspection takes place.
          9. Similarly, with respect to the 30(b)(6), we understand that GEO is no longer refusing to produce a 30(b)(6)
             witness, but rather is objecting to the scope of the topics. The parties have briefed those objections in
             the pending motion (up to and including a surreply from GEO), so the scope issues will be decided by the
             Court. But we’d like to get a date on calendar for the 30(b)(6), particularly because we have other
             pending depositions and we’d like to work around the scheduling issues.
         10. Finally, we had asked H&K to get dates for three fact witness depositions: (1) Amber Martin; (2) Cheryl
             Nelson; and (3) Kevin Martin. Please let us know their availability.
        We look forward to speaking with you further on these and other topics.




        Michael J. Scimone
        646-825-9806
